Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/9/2019. The instant application has claims 1-9 pending. The system and method for wireless transmission of metering data with MAC code. There a total of 9 claims.

Allowable Subject Matter
Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims recites in an narrow and detailed manner of having an second authentication check. Specifically, the claims recites “performing a secondary authentication check of the first data packet, PD1, at the receiver by recalculating the first message authentication code using the received payload data, PD, the data encryption key, DEK, and a plurality of different sets of associated meter data, AAMD, stored in the memory of the receiver, as input for the MAC-algorithm; considering the first data packet as potentially authentic and storing the first data packet in a cache memory of the receiver, if one of the different sets of associated meter data results in a match for the first message authentication code; generating a second data packet, DP2, and accepting the first and the second data packets as authentic if the recalculation results in a match for the second authentication code”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawing filed on 8/9/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 9 depends from claim 7 and claim 1.  See MPEP § 608.01(n).  Accordingly, the claim 9 not been further treated on the merits.

7 is objected to because of the following informalities:  the claim mentions DP2 which is not mentioned in Claim 1.  Appropriate correction is required.


Claim 8 is objected to because of the following informalities: the claim recites “means for”, which is legal phraseology and has special meaning. The applicant does not intend to use these terms, the examiner believes. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claims recites protocol which is an defined by international standards, while it meant to mean a series of steps. The term is used incorrectly, i.e. protocol represents Zigbee, Bluetooth, WAN protocol, LAN protocol.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4  recites the limitation "tertiary authentication" in first limitation.  There is insufficient antecedent basis for this limitation in the claim.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims broaden the scope of independent claim specifically, claim 8 recites an receiver that performs steps of claim 1 but it could perform steps additionally or more than steps of claim 1. Similarly, the claim 9 recites protocol for executing steps of claim 1, but could performs steps additional to claim 1, thus broadening scope of parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 3-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efficient and Secure Data Aggregation for Smart Metering Networks to Abdullah in view of US Patent Pub 2014/0301550 to Lewis.

Regarding Claim 1, 8-9,  Abdullah discloses  A method for wirelessly transmitting data packets from a meter device to a receiver of a meter reading system, the method comprising the steps of: transmitting the first data packet, DP1, from the meter device to the receiver( § A. End-to-End Security,  the shared key is used encrypt the aggregated data); at the receiver, performing a primary authentication check of the received first data packet, PD1, and verifying current associated meter data, CAMD, stored in a memory of the receiver by recalculating the first message authentication code based on the MAC-algorithm with the received payload data, PD, the current associated meter data, CAMD, and the data encryption key, DEK, stored in a memory of the receiver, as input; and accepting the first data packet if it is verified as authentic(§ C. Data Integrity, the MAC data is used to verify authentic data & § B. Source Authenticity).  

But Abdullah does not discloses generating at the meter device, a first data packet, DP1, including consumption data, CD, as payload data and a first message authentication code, MAC1, computed based on a MAC-algorithm using as input the payload data, PD, and associated meter data, AMD, and a data encryption key, DEK, 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Abdullah  invention of metering data being transmitted over wireless network to include particular about what gopes into MAC Alogrithm calculations in order to provide specific data to verify as taught in  Lewis see Par. 0047.
	

Regarding Claim 3. Abdullah discloses  A method according to claim 1, wherein the associated meter data is data reflecting configuration parameters of the meter device, such as unit or measurement, data resolution or an indication of the memory register to be used as input for the consumption data(§ Source Authenticity, M, and Mn+1 smart data is sent).  

Regarding Claim 4. Abdullah discloses  A method according claim 1, wherein the current associated meter data, CAMD, is updated if the first and the second data packets are accepted as authentic during the tertiary authentication check(§C. Data Integrity, the MAC data is verified).  

Regarding Claim 5. Abdullah discloses  A method according claim 1, wherein the current associated meter data, CAMD, is initially inputted into the cache memory of the receiver in connection with the initial installation of the meter device in connection with re-calibration of the meter device(§A. Network Model, nodes have memory with initial number).  

Regarding Claim 6. Abdullah discloses  A method according t claim 1, wherein the payload data, PD, and the message authentication codes of the data packets are encrypted by the meter device before transmission and subsequently decrypted by the receiver(§A. End-to End Security, the data is encrypted/decrypted with shared key).  


Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Efficient and Secure Data Aggregation for Smart Metering Networks to Abdullah in view of US Patent Pub 2014/0301550 to Lewis. as applied to claim 1 above, and further in view of Development of Digital Water Meter Infrastructure Using Wireless Sensor Networks to Muhendra.

Regarding Claim 7. Abdullah nor Lewis deislcose the fluid metering and radio frequency communications. However, Muhendra discloses  A meter device for measuring the flow rate of a fluid or for sensing another parameter, the meter device comprising: a processor configured to compute consumption data based on the flow rate and a transmitter for transmitting data packets via radio frequency communication(Fig. 1) ; wherein the processor is further configured to perform the steps of generating and transmitting data packets, DP1, DP2, according to the method described claim 1(§Design of the System &  § Water Meter Node, the water metering data is sent to gateway & Fig. 1-3).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Abdullah  invention of metering data being transmitted over wireless network to include fluid metering with radio frequency in order to provide conventional wireless transmission methods as taught in Muhendra see Fig. 1.

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Using ID-Based Authentication and Key Agreement Mechanism for Securing Communication in Advanced Metering Infrastructure To Farooq which discloses the ID-based authentication for smart meters.



A Unified Approach for Compression and Authentication of Smart Meter Reading in AMI to Lee which discloses the advanced metering with authentication.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov